Case 1:19-cv-06189-LDH-RML Document 42 Filed 06/15/21 Page 1 of 3 PageID #: 428




     Pillsbury Winthrop Shaw Pittman LLP
     Four Embarcadero Center, 22nd Floor | San Francisco, CA 94111-5998 | tel 415.983.1000 | fax 415.983.1200
     MAILING ADDRESS : P.O. Box 2824, San Francisco, CA 94126-2824 | San Francisco, CA 94111-5998



                                                                                               Kenneth E. Keller
                                                                                               tel: 415.983.1084
                                                                                kenneth.keller@pillsburylaw.com

     June 15, 2021

     VIA ECF

     The Honorable Robert M. Levy
     United States Magistrate Judge
     Eastern District of New York
     225 Cadman Plaza East
     Brooklyn, New York 11201

     Re:      AirWair International Ltd. v. Primark US Corp. and Primark Ltd.
              Case No.: 1:19-cv-06189-LDH-RML

     Dear Magistrate Judge Levy:

             Pursuant to Rule 28(b) of the Federal Rules of Civil Procedure and the Hague
     Convention on the Taking of Evidence Abroad in Civil or Commercial Matters (the
     “Hague Convention”), Plaintiff AirWair International Ltd. respectfully requests that
     the Court enter the attached order (attached hereto as Exhibit A) requesting the
     assistance of the courts of the United Kingdom in obtaining limited discoverable
     evidence from Megan Van Tromp, a non-United States third party to this action,
     through the issuance of a Request for International Judicial Assistance Pursuant to the
     Hague Convention of 18 March 1970 on the Taking of Evidence Abroad in Civil or
     Commercial Matters (the “Letter of Request”). An additional request for a letter
     rogatory requesting international assistance to depose Eimear Bergin, who upon
     information and belief resides in Ireland, which is not a signatory to the Hague
     Convention, is forthcoming.

              Pursuant to the Court’s Individual Practice Rule 2(B), through multiple
     telephone conferences and emails, Plaintiff met and conferred with Defendants to
     discuss the present motion. On a telephone conference on May 21, 2021, counsel for
     Defendants confirmed they would not be providing last known contact information
     for its former employee witness, Ms. Van Tromp, and that they would not be
     accepting service on behalf of, or otherwise producing, its current employee witness,
     Ms. Bergin. Plaintiff seeks to depose these two individuals, who have highly relevant
     knowledge of the purchase and design processes that led Defendants to sell footwear
     that infringed on Plaintiff’s trade dress. Given that one of these third-party witnesses
     is located within the United Kingdom, the appropriate mechanism for discovery is a
     www.pillsburylaw.com
Case 1:19-cv-06189-LDH-RML Document 42 Filed 06/15/21 Page 2 of 3 PageID #: 429


     June 15, 2021
     Page 2




     Letter of Request pursuant to the terms of the Hague Convention. See Crouch v.
     Liberty Pride Corp., 2016 WL 4718431, at *2 (E.D.N.Y. Sept. 9, 2016).

             Applications for Letters of Request are considered under the broadly-
     construed relevance standard outlined in Rule 26 of the Federal Rules of Civil
     Procedure. See Lantheus Med. Imaging, Inc. v. Zurich Am. Ins. Co., 841 F. Supp. 2d
     769, 776 (S.D.N.Y. 2012); Crouch, 2016 WL 4718431, at *2; Babbitt v. Koeppel
     Nissan, Inc., 2019 WL 3296984, at *1 (E.D.N.Y. July 23, 2019). While the party
     seeking a Letter of Request “bears the burden of persuasion,” Strauss v. Credit
     Lyonnais, S.A., 249 F.R.D. 429, 435 (E.D.N.Y. 2008), “that burden is not a heavy
     one.” Villela v. Chemical & Mining Co. of Chile Inc., 2018 WL 2958361, at *3
     (S.D.N.Y. June 12, 2018). Instead, “it is generally the burden on the party opposing
     issuance to show good reason that the letter rogatory should not issue.” Image
     Processing Techs., LLC v. Canon, Inc., 2011 WL 13312041, at *1 (E.D.N.Y. Sept.
     13, 2011). “[C]ourts routinely issue such letters where the movant makes a
     reasonable showing that the evidence sought may be material or may lead to the
     discovery of material evidence.” Id. (quoting Netherby Ltd. v. Jones Apparel Grp.,
     Inc., 2005 WL 1214345, at *1 (S.D.N.Y. May 18, 2005)).

             The requested discovery is specified and limited and bears directly on the
     claims that Plaintiff has alleged. The Letter of Request is personalized to an
     individual who was directly involved in the purchase, distribution, and sale of
     footwear that infringed the Plaintiff’s trade dress contained in the five footwear
     models identified in the First Amended Complaint. Her name, as well as the name of
     Ms. Bergin, were specifically identified in documents produced by Defendants in this
     action as the buyers involved in the purchase of the infringing footwear.

              First, Plaintiff seeks to depose Ms. Van Tromp on the specific decisions
     which led Defendants to source, purchase, distribute, and sell the infringing footwear
     models, of which Ms. Van Tromp had firsthand involvement and experience. This
     information is relevant to the Defendants use in commerce of a reproduction,
     counterfeit, copy, or colorable imitation of Plaintiff’s registered trade dress. See 15
     U.S.C. § 1114. The deposition testimony is also relevant to Plaintiff’s claims that
     Defendant had knowledge that it was using the trade dress without authorization and
     that it intended to cause consumer confusion. This testimony will almost certainly
     impact other Polaroid infringement factors this Court will consider in deciding
     Plaintiff’s infringement claims.

             Second, Plaintiff seeks to depose Ms. Van Tromp on the processes and
     strategies that Defendants generally use when deciding on models to design, source,
     and/or purchase, and then distribute and sell. This would include the factors, trends,
     ideas, and categories that contribute to these decisions. Plaintiff would also seek
     information on how Defendants train and instruct their buyers regarding the trends,

     www.pillsburylaw.com
Case 1:19-cv-06189-LDH-RML Document 42 Filed 06/15/21 Page 3 of 3 PageID #: 430


     June 15, 2021
     Page 3




     ideas, and categories they should seek to purchase for distribution and sale. This
     information is further relevant to the knowledge and intent that Defendants had when
     deciding to purchase and sell infringing models of footwear for use in commerce.

             Third, Plaintiff seeks to depose Ms. Van Tromp regarding Defendants’
     process for shipping and marketing products, such as the infringing footwear models,
     for purchase, distribution, and sale within the United States. Information on this
     process is relevant to Defendants’ unauthorized use of Plaintiff’s trade dress in
     commerce within the United States.

             Without the requested information, Plaintiff will not be able to fully
     understand the actions taken by Defendants that infringe Plaintiff’s trade dress. If
     Ms. Van Tromp were located within the United States, she would be able to be
     deposed under Federal Rule of Civil Procedure 30.1 Therefore, for the foregoing
     reasons, Plaintiff respectfully requests that the Court issue the proposed Letter of
     Request. Plaintiff further requests that the clerk authenticate the Court’s signature
     affixing the Court’s seal thereto, and that the Letter of Request be thereafter
     transmitted to the appropriate judicial authority of the United Kingdom for prompt
     execution.



     Respectfully submitted,

     /s/ Kenneth E. Keller
     Kenneth E. Keller



     cc:        All Counsel of Record (via ECF)




     1
         As noted above, prior to seeking this Letter of Request, Plaintiff met and conferred with Defendants’
         counsel regarding the deposition of Megan Van Tromp, a former employee of Defendant Primark,
         and Eimear Bergin, a current employee of Defendant Primark. Counsel would not provide contact
         information that would allow for service of process on Ms. Van Tromp, requiring further
         expenditure of time and resources to locate the witness. Counsel also declined to accept service of
         process on behalf of current Primark employee Ms. Bergin or to otherwise make her available for
         deposition. Plaintiff raised the risk of this type of lack of cooperation on Defendants’ part to provide
         meaningful evidence during the parties’ last telephone conference with Your Honor, as well as the
         delay such lack of cooperation would cause.
     www.pillsburylaw.com
